FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                    November 15, 2016
                                TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                       Clerk of Court


AARON DAVID TRENT NEEDHAM,

              Petitioner - Appellant,

v.                                                      No. 16-4157
                                                (D.C. No. 2:15-CV-00146-DB)
STATE OF UTAH,                                            (D. Utah)

              Respondent - Appellee.


                       ORDER DENYING CERTIFICATE
                           OF APPEALABILITY


Before HARTZ, MURPHY, and PHILLIPS, Circuit Judges.



      This matter is before the court on Aaron Needham’s pro se request for a

certificate of appealability (“COA”). Needham seeks a COA so he can appeal the

district court’s dismissal without prejudice of his 28 U.S.C. § 2254 habeas corpus

petition. See 28 U.S.C. § 2253(c)(1)(A). Because Needham has not “made a

substantial showing of the denial of a constitutional right,” id. § 2253(c)(2), this

court denies his request for a COA and dismisses this appeal.

      The district court dismissed Needham’s § 2254 habeas petition without

prejudice on the ground that Needham had not yet exhausted his state court

remedies. See generally Rose v. Lundy, 455 U.S. 509 (1982); 28 U.S.C.
§ 2254(b)(1). In so doing, the district court recognized that the exhaustion

requirement may be excused where state court processes are not effective. See

generally Harris v. Champion, 15 F.3d 1538, 1546 (10th Cir.1994); 28 U.S.C.

§ 2254(b)(1)(B)(ii). Nevertheless, the district court concluded there was

absolutely nothing in the record to conclude that the ongoing Utah state court

direct appeal was remotely “ineffective to protect the rights of the applicant.” See

28 U.S.C. § 2254(b)(1)(B)(ii).

      “When the district court denies a habeas petition on procedural grounds

without reaching the prisoner’s underlying constitutional claim, a COA should

issue when the prisoner shows, at least, that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000). This court has closely reviewed Needham’s brief on appeal and

application for COA, the district court’s order of dismissal, and the entire record

on appeal. That review demonstrates the district court’s resolution of Needham’s

§ 2254 petition is not reasonably debatable. Accordingly, Needham has not made

“a substantial showing of the denial of a constitutional right” and is not entitled to

a COA. 28 U.S.C. § 2253(c). This court DENIES Needham’s request for a COA

and DISMISSES this appeal. Needham’s various motions that remain pending

fall within two categories. All pending motions which relate to, or depend on, the

                                         -2-
    merits of Needham’s § 2254 habeas petition are hereby DENIED as moot. All

    pending motions which relate to the regulation of ongoing Utah state court

    proceedings are DENIED because “[f]ederal courts hold no supervisory authority

    over state judicial proceedings and may intervene only to correct wrongs of

    constitutional dimension.” Smith v. Phillips, 455 U.S. 209, 221 (1982). In any

    event, as noted above, there is absolutely nothing in the record casting even the

    smallest doubt on the ability of the Utah state courts to protect Needham’s

    constitutional rights.

                                              ENTERED FOR THE COURT


                                              Michael R. Murphy
1                                             Circuit Judge




                                            -3-